Citation Nr: 1204579	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-21 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In March 2007, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.

In January 2012, the Board advanced this case on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that exposure to noise associated with grenade and gunfire during basic training caused his current tinnitus and hearing loss.  Notably, he does not assert that he had in-service duties as an infantryman, that he was exposed to combat, or that he was in close proximity to any sudden explosions that could have caused his hearing loss and tinnitus.

In March 2007 testimony before the Board, the Veteran described the onset of tinnitus during basic training, and stated that his tinnitus had persisted since the initial in-service onset.  With respect to his hearing loss, he stated that he did not notice his hearing loss until after his separation from service, but his wife, to whom he had been married during his active duty, had always said that his hearing loss began in service.  He acknowledged that his service treatment records did not reflect complaints or diagnoses of either tinnitus or hearing loss but asserted that he did in fact seek medical attention for tinnitus in service on three separate occasions.

In support of his claim, the Veteran submitted March 2006 and June 2007 letters from a private clinician who attributed the Veteran's hearing loss and tinnitus to his in-service experiences as an infantryman, as a result of which he was "subjected to fierce battle assignments," and, very likely, a sudden explosion that caused his current disabilities.

On VA examination in September 2006, however, the examining audiologist determined that it was less likely than not that the Veteran's current hearing loss and tinnitus were related to his active service, as acoustic trauma was defined as a sudden change in hearing as a result of a single exposure to a sudden burst of sound, such as an explosive blast, and there was no record of the Veteran having been exposed to such a blast, and he did not report such an incident.  For these reasons, the examiner determined that the Veteran's current hearing loss and tinnitus were more likely the result of post-service occupational noise exposure, presbycusis, and other health-related problems, such as diabetes and hypertension.

Although the Veteran did not report exposure to a sudden blast as the cause of his hearing loss, the examiner did not address whether exposure to grenade and gunfire on the rifle range during basic training could have a similar effect.  This is particularly significant as the Veteran reports the onset of both tinnitus and hearing loss during his basic training.  As the Veteran did not serve as an infantryman or participate in combat, and it remains unclear whether the Veteran's hearing loss is related to noise exposure during basic training, the Board concludes that an additional opinion is needed in order to fairly decide the merits of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Lastly, at his March 2007 hearing, the Veteran stated that he would attempt to obtain occupational hearing test records from Aerojet General Corporation, where he was employed in the late 1950's, as well as a statement from his wife, attesting to the longstanding nature of his tinnitus and hearing loss.  The Veterans Law Judge before whom the Veteran testified left the record open for 60 days, to allow the Veteran to submit this evidence.  Since the hearing, the Veteran has not submitted any additional evidence in support of his claims.  As it appears that there may be additional evidence relevant to his claims that has not yet been associated with the record, an attempt to obtain such should be made.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the appellant and his representative of any information or lay or medical evidence not previously provided that may be helpful in substantiating the claims of entitlement to service connection for hearing loss and tinnitus, specifically including lay statements of those who can attest to his history of hearing loss and tinnitus.  The notice should include all elements required by the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), and must comply with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable legal precedent.

2.  After receiving authorization from the Veteran regarding the release of records from Aerojet General Corporation, attempt to obtain all reports of audiometric examination conducted during the Veteran's period of employment. 

3.  After the action in Paragraphs (1) and (2) above is complete, schedule the Veteran for an audiological examination for the purpose of ascertaining whether his hearing loss and tinnitus are the result of the hazardous noise exposure in active service.  The report of examination should reflect that the claims folder was reviewed.  All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings.  Based upon a review of the claims folder, the examiner should provide the following opinion: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus and hearing loss are causally related to his period of active service, including to exposure to hazardous noise in the form of grenade and rifle fire during basic training?  The examiner should consider the validity/reliability of the whisper voice testing conducted on examination prior to separation from service, as well as the Veteran's statements regarding continuity of symptomatology in determining whether the current hearing loss and tinnitus are related to his period of service.  

4.  Finally, readjudicate the claims for service connection hearing loss and tinnitus.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



